Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered. Claims 7, 9, and 12-13 have been amended. No claims have been added or deleted. Claims 7-13 are subject to examination.

Response to Arguments
Applicant’s arguments filed September 19, 2022 with respect to claims have been considered but are moot in view of the new grounds of rejection.
Applicant's arguments filed August 19, 2022, have been fully considered but they are not persuasive for the following reasons:

Applicant's Argument:
Applicant argues in substance that "while Chen describes a synchronization signal block (SSB) index based on a frequency range, Chen does not attempt to teach determining an SSB index based on the frequency range. See Chen, paragraph [0157]. In this regard, Chen at most describes a range of indexes based on the frequency range, and does not teach determining an index from the range of indexes based on the frequency range ".

Examiner's Response:
The Examiner respectfully disagrees. The Chen reference teaches the limitations "determines an index of the synchronization signal block based on a frequency range and a demodulation reference signal sequence for the broadcast channel". Chen teaches that a UE reports SS block index (full beam ID) by detecting a sequence ID from PBCH DMRS and decoding explicit bits from PBCH. The UE also reports SS burst index for a given carrier frequency (Par. 0165, Par. 0169, 0173). Chen teaches that for carrier frequency below 6 GHz NR, SS block index is carried by PBCH DMRS. For such condition UE utilizes DMRS sequence to determine SS block index. The claims merely recites “determines an index”, therefore the examiner contends that by detecting a sequence ID to report SS block index, in fact interpreted as “determining an index”. The Examiner advises the applicant to further define the “determine” limitation of the claims. By this rationale, Chen teaches the limitations "determines an index”, see updated rejection below.

Regarding all other arguments presented by Applicant, the arguments are substantially the same as those which have already been addressed above and, in the interest of brevity, the Examiner directs Applicant to those responses above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Chen hereafter) (US 20180324678 A1) in view of Si et al. (H. Si hereafter ) (US 20180262308 A1).

Regarding claim 7, Chen teaches, A terminal comprising: 
a receiver that receives a synchronization signal block including a synchronization signal and a broadcast channel (Chen; SS block consists of PSS, SSS and PBCH symbols, Par. 0152; a (full) beam index may refer to an SS block index, Par. 0169; When a full beam ID reporting is configured, the UE derives and reports SS-block RSRP(s)/RSRQ(s) along with the full beam ID(s), wherein each full beam ID is detected with detecting a sequence ID from PBCH DMRS and decoding explicit bits from PBCH, Par. 0173); and 
a processor that, when a carrier frequency is smaller than or equal to a given value, determines an index of the synchronization signal block based on a frequency range and a demodulation reference signal sequence for the broadcast channel (Chen; For below 6 GHz NR, SS block index is carried by PBCH DMRS, Par. 0182; for frequency up to 3 GHz, the maximum number of SS blocks can be 4, Par. 0188), and that when the carrier frequency is larger than the given value, determines an index of the synchronization signal block based on the demodulation reference signal sequence and bits of the broadcast channel (Chen; for both below 6 GHz and above 6 GHz, the design of PBCH DMRS is the same. To indicate more SS block index for above 6 GHz NR, additional 3 bits information are put in PBCH, Par. 0182; In NR, for frequency from 6 GHz to 52 GHz, the maximum number of SS blocks can be 64 in a SS burst set; for frequency from 3 GHz to 6 GHz, the maximum number of SS blocks can be 8; for frequency up to 3 GHz, the maximum number of SS blocks can be 4, Par. 0188).
Reference Chen teaches that a UE reports SS block index (full beam index) and  also reports SS burst index for a given carrier frequency (Par. 0165-0169). For carrier frequency below 6 GHZ, UE detects DMRS sequence and above 6 GHz, UE detects DMRS sequence as well as PBCH to report SS block index. Chen fails to explicitly teach DMRS design for frequency range smaller than or equal to 3GHz and larger than 3GHz and SS block index when carrier frequency falls in these ranges.
However, in the same field of endeavor, H. Si teaches,
wherein the frequency range includes a first frequency range that is smaller than or equal to 3GHz and a second frequency range that is larger than 3GHz (H. Si: different number of timing hypotheses (e.g. SS block index ... are carried within the SS block for different carrier frequency, the same number of timing hypotheses are carried by NR-DMRS, such that the sequence design is common for all carrier frequency ranges … if 4 timing hypotheses for frequency range A (e.g. [0, 3] GHz), 8 timing hypotheses for frequency range B (e.g. [3, 6] GHz), 64 hypotheses for frequency range C (e.g. [6, 52.6] GHz), the common design of DMRS can carry 4 timing hypotheses for all carrier frequency ranges (e.g. the 4 timing hypotheses can refer to SS block index within a SS burst … and the remaining hypotheses for carrier frequency range B and C are carried by other signal/channel in SS block (e.g. NR-PBCH payload, Par. 0110-0112 [Note that for [0,3] GHz, all indices are carried by DMRS]).
Reference Chen and H. Si both teaches DMRS and PBCH design to indicate SS block index for different carrier frequency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the DMRS and PBCH design of Reference H. Si for the DMRS and PBCH design of Reference Chen to yield the predictable result of providing SS Block index.

Regarding claim 9, Chen teaches, A radio communication method for a terminal comprising: 
receiving a synchronization signal block including a synchronization signal and a broadcast channel (Chen; SS block consists of PSS, SSS and PBCH symbols, Par. 0152; a (full) beam index may refer to an SS block index, Par. 0169; When a full beam ID reporting is configured, the UE derives and reports SS-block RSRP(s)/RSRQ(s) along with the full beam ID(s), wherein each full beam ID is detected with detecting a sequence ID from PBCH DMRS and decoding explicit bits from PBCH, Par. 0173); and 
when a carrier frequency is smaller than or equal to a given value, determining an index of the synchronization signal block based on a frequency range and a demodulation reference signal sequence for the broadcast channel (Chen; For below 6 GHz NR, SS block index is carried by PBCH DMRS, Par. 0182; for frequency up to 3 GHz, the maximum number of SS blocks can be 4, Par. 0188), and when the carrier frequency is larger than the given value, determining an index of the synchronization signal block based on the demodulation reference signal sequence and bits of the broadcast channel (Chen; for both below 6 GHz and above 6 GHz, the design of PBCH DMRS is the same. To indicate more SS block index for above 6 GHz NR, additional 3 bits information are put in PBCH, Par. 0182; In NR, for frequency from 6 GHz to 52 GHz, the maximum number of SS blocks can be 64 in a SS burst set; for frequency from 3 GHz to 6 GHz, the maximum number of SS blocks can be 8; for frequency up to 3 GHz, the maximum number of SS blocks can be 4, Par. 0188).
Reference Chen teaches that a UE reports SS block index (full beam index) and  also reports SS burst index for a given carrier frequency (Par. 0165-0169). For carrier frequency below 6 GHZ, UE only need to detect DMRS sequence and above 6 GHz, UE need to detect DMRS sequence as well as PBCH to report SS block index. Chen fails to explicitly teach DMRS design for frequency range smaller than or equal to 3GHz and larger than 3GHz and SS block index when carrier frequency falls in these ranges.
However, in the same field of endeavor, H. Si teaches,
wherein the frequency range includes a first frequency range that is smaller than or equal to 3GHz and a second frequency range that is larger than 3GHz (H. Si: different number of timing hypotheses (e.g. SS block index ... are carried within the SS block for different carrier frequency, the same number of timing hypotheses are carried by NR-DMRS, such that the sequence design is common for all carrier frequency ranges … if 4 timing hypotheses for frequency range A (e.g. [0, 3] GHz), 8 timing hypotheses for frequency range B (e.g. [3, 6] GHz), 64 hypotheses for frequency range C (e.g. [6, 52.6] GHz), the common design of DMRS can carry 4 timing hypotheses for all carrier frequency ranges (e.g. the 4 timing hypotheses can refer to SS block index within a SS burst … and the remaining hypotheses for carrier frequency range B and C are carried by other signal/channel in SS block (e.g. NR-PBCH payload, Par. 0110-0112 [Note that for [0,3] GHz, all indices are carried by DMRS]).
Reference Chen and H. Si both teaches DMRS and PBCH design to indicate SS block index for different carrier frequency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the DMRS and PBCH design of Reference H. Si for the DMRS and PBCH design of Reference Chen to yield the predictable result of providing SS Block index.


Regarding claim 12, Chen teaches, A base station comprising: 
a processor that (Chen; eNBs 101-103 includes circuitry, programing, or a combination thereof, for efficient SS block index and timing indication in an advanced wireless communication system, Par. 0085), when a carrier frequency is smaller than or equal to a given value, generates a demodulation reference signal sequence for a broadcast channel based on an index of a synchronization signal block, which is determined by a frequency range (Chen; For below 6 GHz NR, SS block index is carried by PBCH DMRS, Par. 0182; for frequency up to 3 GHz, the maximum number of SS blocks can be 4, Par. 0188), including a synchronization signal and the broadcast channel (Chen; SS block consists of PSS, SSS and PBCH symbols, Par. 0152) and that when the carrier frequency is larger than the given value, generates a demodulation reference signal sequence for the broadcast channel and bits of the broadcast channel based on the index of the synchronization signal block (Chen; for both below 6 GHz and above 6 GHz, the design of PBCH DMRS is the same. To indicate more SS block index for above 6 GHz NR, additional 3 bits information are put in PBCH, Par. 0182; In NR, for frequency from 6 GHz to 52 GHz, the maximum number of SS blocks can be 64 in a SS burst set; for frequency from 3 GHz to 6 GHz, the maximum number of SS blocks can be 8; for frequency up to 3 GHz, the maximum number of SS blocks can be 4, Par. 0188); and 
a transmitter that transmits the synchronization signal block (Chen; An eNB may use consecutive beams to transmit these SS blocks, Par. 0167).
Reference Chen teaches that a UE reports SS block index (full beam index) and  also reports SS burst index for a given carrier frequency (Par. 0165-0169). For carrier frequency below 6 GHZ, UE only need to detect DMRS sequence and above 6 GHz, UE need to detect DMRS sequence as well as PBCH to report SS block index. Chen fails to explicitly teach DMRS design for frequency range smaller than or equal to 3GHz and larger than 3GHz and SS block index when carrier frequency falls in these ranges.
However, in the same field of endeavor, H. Si teaches,
wherein the frequency range includes a first frequency range that is smaller than or equal to 3GHz and a second frequency range that is larger than 3GHz (H. Si: different number of timing hypotheses (e.g. SS block index ... are carried within the SS block for different carrier frequency, the same number of timing hypotheses are carried by NR-DMRS, such that the sequence design is common for all carrier frequency ranges … if 4 timing hypotheses for frequency range A (e.g. [0, 3] GHz), 8 timing hypotheses for frequency range B (e.g. [3, 6] GHz), 64 hypotheses for frequency range C (e.g. [6, 52.6] GHz), the common design of DMRS can carry 4 timing hypotheses for all carrier frequency ranges (e.g. the 4 timing hypotheses can refer to SS block index within a SS burst … and the remaining hypotheses for carrier frequency range B and C are carried by other signal/channel in SS block (e.g. NR-PBCH payload, Par. 0110-0112 [Note that for [0,3] GHz, all indices are carried by DMRS]).
Reference Chen and H. Si both teaches DMRS and PBCH design to indicate SS block index for different carrier frequency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the DMRS and PBCH design of Reference H. Si for the DMRS and PBCH design of Reference Chen to yield the predictable result of providing SS Block index.

Regarding claim 13, Chen teaches, A system comprising: 
a terminal that comprises: 
a receiver that receives a synchronization signal block including a synchronization signal and a broadcast channel (Chen; SS block consists of PSS, SSS and PBCH symbols, Par. 0152; a (full) beam index may refer to an SS block index, Par. 0169; When a full beam ID reporting is configured, the UE derives and reports SS-block RSRP(s)/RSRQ(s) along with the full beam ID(s), wherein each full beam ID is detected with detecting a sequence ID from PBCH DMRS and decoding explicit bits from PBCH, Par. 0173); and 
a processor that, when a carrier frequency is smaller than or equal to a given value, determines an index of the synchronization signal block based on a frequency range and a demodulation reference signal sequence for the broadcast channel (Chen; For below 6 GHz NR, SS block index is carried by PBCH DMRS, Par. 0182; for frequency up to 3 GHz, the maximum number of SS blocks can be 4, Par. 0188), and that when the carrier frequency is larger than the given value, determines an index of the synchronization signal block based on the demodulation reference signal sequence and bits of the broadcast channel (Chen; for both below 6 GHz and above 6 GHz, the design of PBCH DMRS is the same. To indicate more SS block index for above 6 GHz NR, additional 3 bits information are put in PBCH, Par. 0182; In NR, for frequency from 6 GHz to 52 GHz, the maximum number of SS blocks can be 64 in a SS burst set; for frequency from 3 GHz to 6 GHz, the maximum number of SS blocks can be 8; for frequency up to 3 GHz, the maximum number of SS blocks can be 4, Par. 0188),  
wherein the frequency range includes a first frequency range that is smaller than or equal to 3GHz and a second frequency range that is larger than 3GHz; and 
a base station that comprises (Chen; eNBs 101-103 includes circuitry, programing, or a combination thereof, for efficient SS block index and timing indication in an advanced wireless communication system, Par. 0085): 
a processor of the base station that when the carrier frequency is smaller than or equal to the given value, generates the demodulation reference signal sequence for the broadcast channel based on the index of the synchronization signal block, which is determined by the frequency range (Chen; For below 6 GHz NR, SS block index is carried by PBCH DMRS, Par. 0182; for frequency up to 3 GHz, the maximum number of SS blocks can be 4, Par. 0188), and that when the carrier frequency is larger than the given value, generates the demodulation reference signal sequence for the broadcast channel and the bits of the broadcast channel based on the index of the synchronization signal block (Chen; for both below 6 GHz and above 6 GHz, the design of PBCH DMRS is the same. To indicate more SS block index for above 6 GHz NR, additional 3 bits information are put in PBCH, Par. 0182; In NR, for frequency from 6 GHz to 52 GHz, the maximum number of SS blocks can be 64 in a SS burst set; for frequency from 3 GHz to 6 GHz, the maximum number of SS blocks can be 8; for frequency up to 3 GHz, the maximum number of SS blocks can be 4, Par. 0188); and 
a transmitter that transmits the synchronization signal block (Chen; An eNB may use consecutive beams to transmit these SS blocks, Par. 0167).
Reference Chen teaches that a UE reports SS block index (full beam index) and  also reports SS burst index for a given carrier frequency (Par. 0165-0169). For carrier frequency below 6 GHZ, UE only need to detect DMRS sequence and above 6 GHz, UE need to detect DMRS sequence as well as PBCH to report SS block index. Chen fails to explicitly teach DMRS design for frequency range smaller than or equal to 3GHz and larger than 3GHz and SS block index when carrier frequency falls in these ranges.
However, in the same field of endeavor, H. Si teaches,
wherein the frequency range includes a first frequency range that is smaller than or equal to 3GHz and a second frequency range that is larger than 3GHz (H. Si: different number of timing hypotheses (e.g. SS block index ... are carried within the SS block for different carrier frequency, the same number of timing hypotheses are carried by NR-DMRS, such that the sequence design is common for all carrier frequency ranges … if 4 timing hypotheses for frequency range A (e.g. [0, 3] GHz), 8 timing hypotheses for frequency range B (e.g. [3, 6] GHz), 64 hypotheses for frequency range C (e.g. [6, 52.6] GHz), the common design of DMRS can carry 4 timing hypotheses for all carrier frequency ranges (e.g. the 4 timing hypotheses can refer to SS block index within a SS burst … and the remaining hypotheses for carrier frequency range B and C are carried by other signal/channel in SS block (e.g. NR-PBCH payload, Par. 0110-0112 [Note that for [0,3] GHz, all indices are carried by DMRS]).
Reference Chen and H. Si both teaches DMRS and PBCH design to indicate SS block index for different carrier frequency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the DMRS and PBCH design of Reference H. Si for the DMRS and PBCH design of Reference Chen to yield the predictable result of providing SS Block index.


Claim 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen-H. Si in view of Si et al. (Si hereafter) (US 20180248642 A1).

Regarding claim 8, Chen-H. Si teaches, The terminal according to claim 7. 
Chen-H. Si fails to explicitly teach,
wherein the synchronization signal block has a different symbol configuration per frequency range.  
However, in the same field of endeavor, Si teaches, 
wherein the synchronization signal block has a different symbol configuration per frequency range (Si; symbol length (ms) … (<6 GHz) … 33.33 … >6 GHz) … 4.17; Table 2C-1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen-H. Si to include the use of NR-SS design as taught by Si in order to determine symbol length for different frequency range (Si; Table 2C).

Regarding claim 11, Chen-H. Si-Si teaches, The terminal according to claim 8, wherein the processor determines the index of the synchronization signal block based on the broadcast channel of one symbol among a plurality of symbols included in the synchronization signal block (Si; the NR SS burst index can be indicated in NR-PBCH payload and ... the DL SS block index ... per DL SS burst is indicated by using the additional DMRS for demodulation NR-PBCH, Par. 0178, In one embodiment, as illustrated in 1803a of FIG. 18, there are three symbols in NR-SS block. The NR-PBCH symbol with inserted NR-DRMS REs has wider bandwidth than that of NR-PSS/SSS, Par. 0227).
The rational and motivation for adding this teaching of Si is the same as for Claim 8.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen-H. Si in view of Si.

Regarding claim 10, Chen-H. Si teaches, The terminal according to claim 7. .  
Chen-H. Si fails to explicitly teach,
wherein the processor determines the index of the synchronization signal block based on the broadcast channel of one symbol among a plurality of symbols included in the synchronization signal block.  
However, in the same field of endeavor, Si teaches, 
wherein the processor determines the index of the synchronization signal block based on the broadcast channel of one symbol among a plurality of symbols included in the synchronization signal block (Si; the NR SS burst index can be indicated in NR-PBCH payload and ... the DL SS block index ... per DL SS burst is indicated by using the additional DMRS for demodulation NR-PBCH, Par. 0178, In one embodiment, as illustrated in 1803a of FIG. 18, there are three symbols in NR-SS block. The NR-PBCH symbol with inserted NR-DRMS REs has wider bandwidth than that of NR-PSS/SSS, Par. 0227). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen-H. Si to include the use of PBCH symbol as taught by Si in order to determine block index (Si; Par. 0178).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416